considered filed on the date of actual receipt by the clerk of the district
                court." (citation omitted)). Accordingly, we
                            ORDER the judgment of the district court REVERSED AND
                REMAND this matter to the district court for further proceedings
                consistent with this order.




                                                               PO
                                                                CPC..
                                                               Parra guit22(Stra
                                                                                         J.



                                                                                        , J.



                                                                                         J.




                cc: Hon. James M. Bixler, District Judge
                     Lansford W. Levitt, Settlement Judge
                     Law Offices of Andrew D. Taylor
                     Homeowner Relief Lawyers LLC
                     Moran Law Firm, LLC
                     Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1947A